Citation Nr: 0529191
Decision Date: 09/06/05	Archive Date: 11/10/05

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-40 327A	)	DATE SEP 06 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to a compensable initial rating for chronic mastoiditis of the left ear.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1953 to September 1957.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted service connection for chronic mastoiditis of the left ear and service connection for left ear tinnitus, each noncompensably rated, and continued a noncompensable rating for left ear hearing loss.  

In a May 1998 decision, the Board denied compensable ratings for each of the above listed disorders.  In September 1998, the Acting Chairman of the Board denied the veterans motion for reconsideration.  The veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In an order dated in May 1999, the CAVC granted a Joint Motion to Vacate and to Remand and remanded the case to the Board for readjudication.  In November 1999, the Board remanded the case to the RO for additional development consistent with the CAVC order.  

In December 2002, the RO granted the maximum schedular evaluation for tinnitus, effective the date of the recent regulatory change referable to the disorder.  In November 2003, the Board granted the maximum tinnitus evaluation from the date of the original claim, thus resolving the appeal of that issue.  At that time, the issues of increased evaluations for the left mastoid disability and for hearing loss were remanded for further development.  The RO undertook such development, which led to a grant of service connection for vertigo and a recharacterization of the hearing loss disability to reflect its bilateral nature.  The RO issued a supplemental statement of the case in May 2005, thereafter returning the claims to the Board.

The Board notes that in its November 2003 remand, it referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU)  to the RO.  To date, no action has been taken on this claim.  It is hereby referred again.  

Also, upon review of the extensive record on appeal, it appears that the RO has never formally adjudicated the issue of entitlement to service connection for a brain disorder as secondary to the service-connected mastoiditis, or alternatively, as due to alleged nasal radiation treatment while in service.  This appears to have been, and to continue to be, the veterans main concern.  The RO should take appropriate action.

The Board observes that the veteran revoked the power of attorney executed on behalf of his representative (a private attorney) by letter dated in March 2000. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the veteran if further action is required on his part.

REMAND

The veteran has requested to appear personally before the Board to present testimony.  Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal will be granted if an appellant, or an appellants representative acting on his behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002).

In view of the pending hearing request in this matter, the Board must remand the case to ensure that the veteran is afforded all due process of law.  Accordingly, this case is remanded for the following development:

The RO should make the necessary arrangements to schedule the appellant for a Travel Board hearing at the RO.  The RO is also requested to inform the appellant of his hearing options of having a hearing before a member of the Board via video-conferencing. 

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the veterans claim.  The veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  _________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2004).


